 

STOCK PURCHASE AGREEMENT

 




This STOCK PURCHASE AGREEMENT (this “Agreement”) is made December 30, 2013, and
is by and among Tuscan Capital, Ltd., a corporation formed under the laws of the
Cayman Islands (the “Buyer”), and Sanborn Resources, Ltd., a Delaware
corporation (the “Seller”). Buyer and Seller shall individually be referred to
herein as a “Party”, and collectively as the “Parties”.

 

 



RECITALS




WHEREAS, Seller is the owner of all of the issued and outstanding shares of
common stock of Inti Holdings Limited, a corporation formed under the laws of
the Cayman Islands (“Inti”);




WHEREAS, the Buyer desires to purchase all of the issued and outstanding shares
of Inti from Seller (the “Shares”) upon the terms and subject to the conditions
as set forth herein;




NOW, THEREFORE, in consideration of the mutual agreements, covenants,
representations and warranties hereinafter contained, the Parties hereto,
intending to be legally bound, hereby agree as follows:



1

 

AGREEMENT




SECTION 1. Definitions




In this Agreement:

 

1.1  “Actual Knowledge,” when used in reference to a Party, means the actual
knowledge as of the date of this Agreement of the person attributed to have such
Actual Knowledge.


 

1.2  “Breach” means a breach of a representation, warranty, covenant,
obligation, or other provision of this Agreement or any instrument delivered
pursuant hereto, and will be deemed to have occurred if there is or has been (a)
any inaccuracy in, or breach of, or any failure to perform, or comply with, such
representation, warranty, covenant, obligation, or other provision, or (b) any
claim (by any Person (as hereinafter defined)) or other occurrence or
circumstance that is or was inconsistent with such representation, warranty,
covenant, obligation, or other provision, and the term “Breach” means any such
inaccuracy, breach, failure, claim, occurrence, or circumstance.




1.3   “Buyer” has the meaning set forth in the preamble hereto.




1.4   “Closing” has the meaning set forth in Article 3 hereof.




1.5   “Encumbrance” means any charge, claim, community property interest,
condition, equitable interest, lien, option, pledge, security interest, right of
first refusal, or restriction of any kind, including any restriction on use,
voting, transfer, receipt of income, or exercise of any other attribute of
ownership.




1.6   “Governmental Body” means any national, federal, state or local
governmental, judicial or regulatory agency, authority or body within or outside
the United States.




1.7   “Intellectual Property” means intangible assets of the Inti, within the
meaning of GAAP;




1.8   “Knowledge,” when used in reference to a Party, means the Actual Knowledge
as of the date of this Agreement.




1.9   “Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational, judgment or other administrative order, decree,
constitution, law, ordinance, principle of common law, rule, regulation,
statute, or treaty.




1.10  “Liability” means any liability (whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, and whether due or to become
due), including, but not limited to, any liability for Taxes.




1.11  “Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability Inti, joint
venture, estate, Buyer, association, organization, labor union, or other entity
or governmental body.




1.12  “Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Body or arbitrator.




1.13  “Purchase Price” has the meaning set forth in Section 2.2 hereof.




1.14  “Securities Act” means the Securities Act of 1933, as amended, or any
successor law, and any and all regulations and rules issued pursuant to such act
or any successor law.




1.15  “Tax” means any net income, gross income, gross receipts, sales, use, ad
valorem, franchise, profits, license, excise, severance, stamp, occupation,
premium, property or windfall profit tax, custom duty or other tax, governmental
fee or other like assessment or charge of any kind whatsoever, together with any
interest and any penalty, addition to tax or additional amount imposed by any
taxing authority (whether domestic or foreign).




1.16  “Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, or other document or information filed with
or submitted to, or required to be filed with or submitted to, any Governmental
Body in connection with the determination, assessment, collection, or payment of
any Tax or in connection with the administration, implementation, or enforcement
of, or compliance with, any Legal Requirement relating to any Tax.
 

2




SECTION 2. Purchase and Sale




2.1   Purchase and Sale of the Shares. Subject to the terms and conditions of
this Agreement, at the Closing, the Seller shall sell to the Buyer the Shares.




2.2   Purchase Price. In full consideration of the sale, conveyance, transfer
and delivery by Seller to the Buyer of the Shares, the Seller shall assign and
the Buyer shall assume the promissory notes, including all principal and
interest payments outstanding as of the Closing, as listed in Schedule 2.2
attached hereto.



 

SECTION 3. Closing




3.1   Time and Place. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place immediately after both Parties have
executed this Agreement, and Seller has received proper authorization from its
board of directors authorizing Seller’s entry into this Agreement for the sale
of the Shares to Buyer.

3.2   Closing Procedures. On the date of the Closing, the Parties to this
Agreement shall follow all procedures as contemplated by this Agreement without
variation except as otherwise agreed upon in writing.




3.3   Deliveries. At the Closing:

 

3.3.1.   The Seller shall deliver to Buyer:




(a)   All available books and records of Inti;
 



(b)   Resolutions of the Board of Directors of Seller authorizing entry into
this Agreement, and the sale of the Stock to Buyer;




(c)   Such other documents and instruments as the Buyer, or its counsel,

may reasonably request to effectuate the Closing and any other transactions
contemplated hereby.




3.3.2.   The Buyer shall deliver to Seller:




(a)   Assignment and Assumption of Debt Agreements for the promissory notes as
listed in Schedule 2.2;




(b)   Consents from the note holders to the Assignment and Assumption of Debt
Agreements for the promissory notes as listed in Schedule 2.2;




(c)   Such other documents and instruments as the Seller, or its counsel, may
reasonably request to effectuate the Closing and/or any other transactions
contemplated hereby.




             SECTION 4. Representations and Warranties of the Seller




For good and valuable consideration, the Seller hereby represents and warrants
to the Buyer as follows:




4.1   Title to the Shares. The Seller represents and warrants that it is the
lawful record and beneficial owners of the Shares, free and clear of any and all
Encumbrances whatsoever (except restrictions on transfer imposed by the
Securities Act and applicable securities laws) and the Seller has good and
marketable title thereto, and the delivery of the Shares by the Seller to the
Buyer pursuant to this Agreement will convey to the Buyer lawful, valid and
indefeasible title thereto, free and clear of all Encumbrances whatsoever
(except restrictions on transfer imposed by the Securities Act and applicable
securities laws). The Shares are not subject to any voting arrangement or other
contract, agreement, arrangement, commitment or understanding, including,
without limitation, any such contract, agreement, arrangement, commitment or
understanding restricting or otherwise relating to the voting, dividend rights
or disposition of the Shares.




4.2   Necessary Authority. The Seller has full power and authority to execute
and deliver this Agreement and the other agreements contemplated hereby, and to
consummate the transactions contemplated hereby and thereby; (b) this Agreement
has been duly executed and delivered by the Seller and constitutes the legal,
valid and binding obligation of the Seller, enforceable against the Seller in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization or other laws affecting the enforcement of creditors’ rights
generally now or hereafter in effect, and subject to the availability of
equitable remedies.




4.3   No Approvals or Conflicts. The Seller hereby represents that: the
execution, delivery and performance of this Agreement by such Seller and the
consummation of the transactions contemplated hereby, do not and will not: (i)
require the consent or approval of, or filing with, any Person or Governmental
Body, (ii) violate any law, regulation, judgment or order binding upon the
Seller, or (iii) to the best of Seller’ Knowledge constitute or result in the
breach of any provision of, or constitute a default under, any agreement,
indenture or other instrument to which the Seller are a party or by which the
Seller or their assets may be bound.




4.4   Completeness of Statements. No representation or warranty of the Seller
herein, and no written statement or certificate furnished, or to be furnished,
by or on behalf of the Seller to the Buyer, or their agents pursuant hereto or
in connection with the transactions contemplated hereby, contains or will
contain on the Closing any untrue statement of a material fact or omits or will
omit to state a material fact necessary in light of the circumstances to make
the statements contained herein or therein not misleading.
 

3




SECTION 5. Representations and Warranties of the Seller Regarding Inti




For good and valuable consideration, the Seller and Inti, hereby represent and
warrants to the Buyer as follows:




5.1   Existence and Authority; Organization.




5.1.1   Inti is a corporation duly organized, validly existing and in good
standing under the laws of the Cayman Islands and is duly authorized to conduct
business and is in good standing under the laws of each jurisdiction where such
qualification is required.
 
5.1.2   Seller and Inti has heretofore delivered to Buyer the complete and
correct copies of Inti’s organizational documents, all minutes of any board or
member actions and its Bylaws and any amendments thereto;




5.1.3   No Approvals or Conflicts. The execution, delivery and performance of
this Agreement by Seller and the consummation of the transactions contemplated
hereby, do not and will not (i) require the consent or approval of, or filing
with, any Person or Governmental Body, (ii) violate any material Legal
Requirement binding upon the Seller and/or Inti, or (iii) constitute or result
in the material breach of any provision of, or constitute a default under, any
agreement, indenture or other instrument to which Seller and/or Inti is a party
or by which Inti or its assets may be bound. At Closing, Inti shall have
obtained all consents from all necessary third parties.




5.2   No Bankruptcy, Litigation. There has not been filed any petition or
application, or any proceedings commenced, by or against, or with respect to any
assets of Inti, under Title 11 of the United States Code or any other law,
domestic or foreign, relating to bankruptcy, reorganization, compromise,
arrangement, insolvency, readjustment of debt or creditors’ rights, and the Inti
has not made any assignment for the benefit of creditors. Inti is not a party in
any litigation or similar Proceeding.




5.3   Brokers’ Fees. Seller and Inti has no liability or obligation to pay any
fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement.




5.4   Books and Records. The books of account, minute books, stock record books,
and other records of Inti, all of which have been made available to the Buyer,
are complete and correct and have been maintained in accordance with sound
business practices. At the Closing, all of those books and records will be
delivered to Buyer.




5.5   Title to Properties; Encumbrances. Inti owns all the assets located in the
facilities operated by the Inti or reflected as owned in the books and records
of the Inti, including all of the assets reflected in the Financial Statements.




5.6   Legal Compliance and Proceedings. Inti has not received any notice from a
governmental agency alleging that it is not in compliance with all material
Legal Requirements associated with the operation of the business and there is no
pending Proceeding: (a) that has been commenced by or against the Inti and/or
the Seller or that otherwise relates to or may affect the business of, or any of
the property or assets owned or used by Inti; or (b) that challenges, or that
may have the effect of preventing, delaying, making illegal, or otherwise
interfering with, any of the transactions contemplated hereunder.




5.7   Taxes.




5.12.1  Inti has timely filed or caused to be timely filed (or has received an
appropriate extension of time to file) all material Tax Returns that are or were
required to be filed by it prior to Closing, pursuant to applicable Legal
Requirements, and such Tax Returns were true and correct in all material
respects. Inti has made available to the Buyer copies of all such Tax Returns
relating to income or franchise taxes filed since the inception of Inti.




5.12.2  Inti has paid (or made appropriate provision in the Financial Statements
for the payment of) all Taxes that have or may have become due pursuant to
material Tax Returns or otherwise, or pursuant to any assessment received by
Inti. Inti has withheld and paid over to the appropriate Governmental Body all
Taxes required by law, rule or regulation to have been withheld and paid by the
Inti in connection with amounts paid by or owing to any employee, independent
contractor, creditor, member or other third party. The Inti is under no
obligation to prepay, and has not prepaid, any taxes.




5.12.3  No claims have ever been made against Inti by any tax authority in a
jurisdiction where the Inti does not file material Tax Returns that it is or may
be subject to taxation by that jurisdiction. There is no pending, or threatened
in writing, action, audit, proceeding or investigation for the assessment or
collection of any Taxes.




5.12.4  No power of attorney has been granted by the Inti, and is currently in
force, with respect to any matter relating to Taxes, and there are no liens
(other than liens for Taxes that are not yet due and payable or which are being
contested in good faith) on any assets of the Inti that arose in connection with
any failure (or alleged failure) to pay any Tax, except for liens which would
not, individually or in the aggregate, have a material adverse effect with
respect to the Inti.




5.8   Intellectual Property. Inti does not own or use any Intellectual Property
in its operations. To the Actual Knowledge of Seller, there is no claim alleging
that the Intellectual Property utilized in the Inti’s operations infringes upon
the rights of any third party.




5.9   Completeness of Statements. No representation or warranty herein, and no
written statement or certificate furnished or to be furnished by or on behalf of
Inti to the Buyer pursuant hereto or in connection with the transactions
contemplated hereby, contains or will contain as of the Closing any untrue
statement of a material fact or omits or will omit to state a material fact
necessary in light of the circumstances to make the statements contained herein
or therein not misleading.
 

4




SECTION 6. Representations and Warranties of the Buyer

 



For good and valuable consideration, Buyer represents and warrants to Seller as
follows:




6.1   Necessary Authority. The Buyer has full power and authority to execute and
deliver this Agreement and the other agreements contemplated hereby, and to
consummate the transactions contemplated hereby and thereby. This Agreement has
been duly executed and delivered by the Buyer and constitutes the legal, valid
and binding obligation of the Buyer, enforceable against the Buyer in accordance
with its terms, except as the same may be limited by bankruptcy, insolvency,
reorganization or other laws affecting the enforcement of creditors’ rights
generally now or hereafter in effect, and subject to the availability of
equitable remedies.




6.2   No Approvals or Conflicts. The execution, delivery and performance of this
Agreement by the Buyer and the consummation of the transactions contemplated
hereby do not and will not: (a) require the consent or approval of, or filing
with, any person or public authority; (b) constitute or result in the breach of
any provision of, or constitute a default under any agreement, indenture or
other instrument to which the Buyer is a party or by which its assets may be
bound; or (c) violate any law, regulation, judgment or order binding upon the
Buyer.




6.3   Completeness of Statements. No representation or warranty of the Buyer
herein and no written statement or certificate furnished or to be furnished by
or on behalf of the Buyer to the Seller or its agents pursuant hereto or in
connection with the transactions contemplated hereby, contains or will contain
on the Closing any untrue statement of a material fact or omits or will omit to
state a material fact necessary in light of the circumstances to make the
statements contained herein or therein not misleading.




6.4   Brokers’ Fees. Neither Buyer nor any other party with whom or for whom
Buyer may have contracted has any liability or obligation to pay any fees,
commissions or any other amounts of any kind whatsoever to any broker, finder or
agent with respect to the transactions contemplated by this Agreement.




6.5   Investor Representations.
 
6.5.1  Purchase for Own Account. The Shares to be delivered at the Closing, will
be acquired for investment for the Buyer's own account, not as a nominee or
agent, and not with a view to the public resale or distribution thereof within
the meaning of the Regulation S of the Securities Act, and Buyer has no present
intention of selling, granting any participation in or otherwise distributing
the same.
 
6.5.2  Investment Experience. Buyer understands that the acquisition of the
Shares involves substantial risk. Buyer has experience as an investor in
securities of companies and acknowledges that it is able to fend for itself, can
bear the economic risk of its investment and has such knowledge and experience
in financial or business matters that it is capable of evaluating the merits and
risks of its investment and protecting its own interests in connection with this
investment.
 
6.5.3  Investor Status. Buyer is an "accredited investor" within the meaning of
Rule 501(a) of Regulation D, and a non-US Person as defined under Regulation S
of the Securities Act.
 
6.5.4  Restricted Securities. Buyer understands that (i) the Shares are
characterized as "restricted securities" under the Securities Act, in as much as
they are being acquired from Seller in a transaction not involving a public
offering and (ii) under the Securities Act and applicable rules and regulations
thereunder, such securities may be resold without registration under the
Securities Act only in certain limited circumstances. Buyer is familiar with
Rule 144 under the Securities Act, as presently in effect, and understands the
resale limitations imposed thereby and by the Securities Act. At the end of any
applicable holding period as required, Purchaser agrees to resell the Shares in
accordance with Regulation S of the Securities Act, or pursuant to registration
or an exemption.
 
6.5.5  Governmental Review. Buyer understands that no federal or state agency or
any other government or governmental agency has passed upon or made any
recommendation or endorsement of the Shares.

 

SECTION 7. Covenants




7.1   Pre-Closing Covenants. The Parties hereto agree as follows with respect to
the period between the execution of this Agreement and the Closing.




7.1.1  General. Each of the Parties will use his or its reasonable best efforts
to take all action and to do all things necessary, proper, or advisable in order
to consummate and make effective the transactions contemplated by this
Agreement.




7.1.2  Notices and Consents. Each of the Parties will give any notices to, make
any filings with, and use its reasonable best efforts to obtain any
authorizations, consents, and approvals of governments and governmental agencies
in connection with the matters referred to herein.




7.1.3  Operation of Business. Inti will not, and the Seller will not cause or
permit the Inti to, engage in any practice, take any action, or enter into any
transaction outside the ordinary course of business.
 



7.1.4  Preservation of Business. Inti will, and the Seller will cause the Inti
to, keep its business and properties substantially intact, including its present
operations, physical facilities, working conditions, and relationships with
lessors, licensors, suppliers, customers, and employees.




7.1.5  Full Access. Inti and the Seller will permit, and the Seller will cause
Inti to permit, representatives of the Buyer to have reasonable access to all
premises, properties, personnel, books, records (including Tax records),
contracts, and documents of, or pertaining to Inti.




7.1.6  Notice of Developments. Each Party will give prompt written notice to the
others of any adverse development causing a breach of any of his or its own
representations and warranties above.




7.1.7  Exclusivity. Until the termination of this Agreement, the Seller will not
(and the Seller will not cause or permit the Inti to): (a) solicit, initiate or
encourage the submission of any proposal or offer from any Person relating to
the acquisition of any securities, or any substantial portion of the assets of
Inti (including any acquisition structured as a merger, consolidation, or share
exchange), or (b) participate in any discussions or negotiations regarding,
furnish any information with respect to, assist or participate in, or facilitate
in any other manner any effort or attempt by any Person to do or seek any of the
foregoing.




7.1.8  Post-Closing Covenants. The Parties to this Agreement agree as follows
with respect to the period following the Closing:




(a)   General. In case at any time after the Closing further action is necessary
or desirable to carry out the purposes of this Agreement, each of the Parties
hereto will take such further action (including the execution and delivery of
such further instruments and documents) as any other Party reasonably may
request, all at the sole cost and expense of the requesting party (unless the
requesting party is entitled to indemnification under this Agreement). The
Seller acknowledges and agrees that, from and after the Closing, the Buyer will
be entitled to possession of all documents, books, records (including Tax
records), agreements, and financial data of any sort relating to Inti, and shall
instruct Inti to provide such documentation to Buyer.




(b)   Transition. Seller will not take any action that is designed or intended
to have the effect of discouraging any lessor, licensor, customer, supplier, or
other business associate of the Inti from maintaining the same business
relationships with Inti after the Closing as it maintained with Inti prior to
the Closing
 

5




           SECTION 8. Expenses




10.1   Each Party shall pay their own expenses associated with the transactions
contemplated hereby, including without limitation, all fees and expenses of
agents, representatives, counsel, accountants and consultants.




SECTION 10. General




10.2  Entire Agreement. This Agreement constitutes the entire agreement among
the Parties hereto, and no party hereto shall be bound by any communications
between them on the subject matter hereof unless such communications are in
writing and bear a date contemporaneous with, or subsequent to, the date hereof.



 
10.3  Successors and Assigns. This Agreement shall be binding upon the Parties
hereto, their heirs, personal representatives, successors and assigns.




10.4  Execution of Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document.




10.5  Notices. All notices, requests, demands, claims, and other communications
hereunder must be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given when sent if it is sent by
registered or certified mail, return receipt requested, postage prepaid, and
addressed to the intended recipient as set forth below:




If to the BUYER:



Tuscan Capital Ltd.

Coney Drive, Suite 404

P.O. Box 2071

Belize City

Belize, Central America






If to SELLER:



Sanborn Resources Ltd.

777 South Flagler Drive

Suite 800 – West Tower

West Palm Beach, FL 33401






Any party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
facsimile, ordinary mail, or electronic mail), but no such notice, request,
demand, claim, or other communication shall be deemed to have been duly given
unless and until it actually is received by the intended recipient. Any party
may change the address to which notices, requests, demands, claims, and other
communications hereunder are to be delivered by giving the other parties notice
in the manner herein set forth.




10.6  Governing Law; Jurisdiction; Service of Process. This Agreement shall be
governed by the internal laws of the State of Nevada. The parties hereby consent
to process being served in any action by delivery via Federal Express or any
other nationally recognized overnight courier.




10.7  Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the parties
hereto. No waiver by any party of any default, misrepresentation, or breach of
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.




10.8  Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.




10.9  Interpretation. Each Party has been represented by legal counsel in
connection with the negotiation of the transactions in this Agreement
contemplated and the drafting and negotiation of this Agreement. Each Party and
its legal counsel have had an opportunity to review and suggest revisions to the
language of this Agreement. Accordingly, no provision of this Agreement shall be
construed for or against or interpreted to the benefit or disadvantage of any
Party by reason of any Party having or being deemed to have structured or
drafted such provision.




10.10 Appendices, Schedules and Exhibits. All references in this Agreement to
exhibits and schedules shall, unless otherwise expressly provided, be deemed to
be references to the appendices, exhibits and schedules attached to this
Agreement. All such appendices, exhibits and schedules attached to this
Agreement are incorporated into this Agreement as though fully set forth in this
Agreement.




[Signatures to follow on the next page.]

 



6






IN WITNESS WHEREOF, each of the Parties has executed this Agreement as of the
date first set forth above.






“BUYER”

TUSCAN CAPITAL LTD.


 

By: /s/Aaliyah Whittaker
Name: Aaliyah Whittaker


Title: President

 





 



 



“SELLER”

SANBORN RESOURCES LTD.


 

By: /s/ Kristian Andresen

Name: Krisitan Andresen

Title: CEO





 

 

Schedule 2.2

 

Promissory Notes




1.

Promissory Note with Miramar Investors, Inc. in the amount of $50,000, at 16%
per annum, dated October 10, 2012

2.

Promissory Note with Bay Capital Ltd. in the amount of $50,000, at 16% per
annum, dated January 1, 2013

3.

Promissory Note with Bay Capital Ltd. in the amount of $50,000, at 16% per
annum, dated February 26, 2013

4.

Promissory Note with Tuscan Capital Ltd. in the amount of $775,000, at 8% per
annum, dated April 10, 2013

5.

Promissory Note with Tuscan Capital Ltd. in the amount of $90,000, at 16% per
annum, dated June 13, 2013

6.

Promissory Note with Tuscan Capital Ltd. in the amount of $50,000, at 16% per
annum, dated July 31, 2013



 

7

 